Per Curiam.
Michigan Employment Security Commission Appeal Board affirmed the finding and ruling of a referee that plaintiff was a successor-employer and was required to assume and pay the tax rate and liability of the employer it succeeded. Plaintiff requested rehearing and permission to enter further proof. Both requests were denied and *263plaintiff appealed to circuit court. The latter affirmed the appeal board, and plaintiff again appeals.
A review of the record does not disclose that the order appealed from is contrary to law or that it is not supported by competent, material and substantial evidence. Const 1963, art 6, § 28; CLS 1961, §421.38 (Stat Ann 1968 Rev §17.540). Nor does it disclose that Michigan Employment Security Commission Appeal Board abused its discretion in denying rehearing and permission to enter further proof.
Affirmed.
McGregor, P. J., and Quinn and Letts, JJ., concurred.